Citation Nr: 0023844	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,458.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This appeal arises from a May 1994 rating decision of the 
Louisville, Kentucky Regional Office (RO) which continued to 
deny the veteran's claim of entitlement to service connection 
for a psychiatric disability to include PTSD.  The veteran 
testified at a Travel Board hearing before the undersigned 
member of the Board in June 1996.  The case was remanded from 
the Board to the RO in October 1996 for additional 
development of the evidence relative to the service 
connection claim for PTSD.

During the pendency of the remand, the issue of entitlement 
to waiver of recovery of an overpayment of improved pension 
benefits in the amount of $1,458 was denied in a November 
1999 decision of the RO's Committee on Waivers and 
Compromises.  This additional issue has been developed and 
certified on appeal to the Board.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disability to include PTSD is 
the subject of the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  By letter in May 1995, the RO requested that the veteran 
provide VA with his spouse's income information; he was also 
notified that VA needed this information to properly process 
his pension claim.

3.  The veteran indicated in June 1995 that he was not living 
with his spouse so that her income was not relevant to his 
pension entitlement.

4.  The veteran was awarded improved pension benefits 
effective from September 1994; in award letters dated in July 
1995, January 1998 and October 1998, he was notified that his 
pension benefits were based on countable annual income and 
that it was his duty to inform VA of any income changes.

5.  The veteran informed the RO by letter in January 1999 
that he was back together with his spouse.

6.  By letter in June 1999, the RO notified the veteran that 
his pension benefits were terminated, effective from November 
1, 1998, on the basis of unreported income by the veteran's 
spouse of approximately $32,000.

7.  In a November 1999 decision, the RO's Committee on 
Waivers denied the veteran's request for waiver of recovery 
of an overpayment of improved pension benefits in the amount 
of $1,458.

8.  For the period of November 1, 1998 through April 1999, 
the veteran was paid $1,458 in improved pension benefits when 
he was due $0, thus creating an overpayment in the amount of 
$1,458.

9.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits by virtue of his 
failure to report his spouse's income in a timely manner to 
VA; fault on the part of VA has not been shown.

10.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in an unfair gain to the veteran.

11.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the veteran is not entitled to monthly 
payment of improved pension benefits.

12.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $1,458 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits on 
the basis that his countable income did not exceed the 
maximum annual limit when, in fact, his actual income was 
greater than what the RO had been led to believe.  The RO's 
Committee on Waivers in November 1999 denied the veteran's 
request for waiver of recovery of the $1,458 debt, which was 
created after the RO discovered the unreported earned income 
of the veteran's spouse.

A review of the record shows that in a May 1995 RO letter to 
the veteran, he was informed that VA did not have a record of 
his spouse's income.  Without this information, it was noted 
that VA could not properly process his claim.  The veteran 
was requested to provide VA with complete information as to 
his spouse's wages.  A written notation on the bottom of this 
letter, dated in June 1995, indicates that information on the 
veteran's spouse was not needed as the veteran had claimed 
that he and his spouse were separated.  By letter in July 
1995, the veteran was awarded improved pension benefits 
effective from September 1994.  The award letter informed the 
veteran that his pension was based on countable annual income 
from monthly social security benefits for the veteran and 
$417 in earnings for the veteran's son.  The letter contained 
VA form 21-8768, notifying him to immediately report any 
change in income for him or his dependents.  

By letters in January 1998 and October 1998, the RO notified 
the veteran that his pension award was amended.  The award 
letters informed him that his pension was based on countable 
annual income from Social Security and $417 in income for his 
son only.  The letter also contained the following 
instructions.  Your rate of VA pension depends on total 
"family" income which includes your income and that of any 
dependents.  We must adjust your payments whenever your 
income changes.  You must notify us immediately if income is 
received from any source other than that shown above.  You 
must also report any changes in the income shown above.  Your 
failure to promptly tell VA about income changes may create 
an overpayment which will have to be repaid.  

The award letters contained VA Form 21-8768, which reminded 
the veteran to promptly report income changes.  

The veteran submitted 2 letters to VA in January 1999.  These 
letters indicated that his son had married in December 1998 
and that since he had stopped drinking last year his spouse 
and he were back together.

A March 1999 telephonic report of contact with the veteran 
shows that he and his spouse had gotten back together in 
October 1998 and that his spouse had zero dollars in income.

By RO letter to the veteran in April 1999, he was informed 
that starting from January 1, 1998 his pension rate had been 
adjusted due to his 1998 medical expenses; that starting 
November 1, 1998, his pension rate had been adjusted as his 
spouse had been added to his award; and that starting January 
1, 1999, his pension rate had been adjusted as his son had 
been removed from his award.  The letter reflected that the 
veteran's spouse had zero dollars in earned income.

In an eligibility verification report (EVR) received in early 
May 1999, the veteran reported that his only income was in 
the form of Social Security benefits; that his spouse had 
been employed during the past 12 months and that she earned 
$2578 a month in November and December 1998.

By letter in May 1999, the RO informed the veteran that it 
had received his May 1999 EVR in which he reported his 
spouse's earned income.  Based on this information, the RO 
suspended payment of the veteran's pension benefit effective 
immediately in an effort to prevent overpayments to his 
account.  The RO requested copies of the spouse's latest 
paycheck stubs showing her average monthly gross income that 
she had received since November 1998.

Received in May 1999 was a statement from the veteran in 
which he indicated that his monthly check should not be 
stopped because his medical problems required medical care 
and medicine.  He attached a copy of his earnings from Social 
Security and his spouse's income from November 1998 through 
April 1999.  He also indicated that his medical expenses had 
increased since the prior year.  The spouse's biweekly gross 
income over the November 1998 to April 1999 period was never 
less than $1313 and ranged as high as $1458.

By RO letter to the veteran in June 1999, he was notified 
that his benefits were terminated, effective from November 1, 
1998, as his spouse had received gross annual wages of about 
$32,000.  He was further informed that he could claim medical 
expenses but they would not have been enough to reduce his 
income below $12,993 which was the income limit for a veteran 
and 2 dependents.  The RO informed the veteran that the 
adjustment resulted in an overpayment of benefits which had 
been paid to him.

In August 1999, the veteran requested a waiver of recovery of 
the overpayment of benefits indicating that repayment of the 
debt would cause undue financial hardship.  Also received in 
August 1999 was a financial status report.  

In a November 1999 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$1,458.  The veteran expressed his disagreement with this 
decision in February 2000.

In February 2000, the veteran submitted his Social Security 
benefit statement which shows $9,618 in total benefits; and 
his spouse's 1999 W-2 which shows $29,572 in earned income 
for the year 1998.  Also received was a statement of total 
family medical expenses in the amount of $5,311.

The veteran was informed by letter in May 2000 that his 
waiver claim had been denied.  It was noted that the 
veteran's annual family income was $39,190 (9,618 plus 
29,572) which far exceeded the limit set by law of $11,773 
for a veteran with dependents.  It was further noted that the 
$5,311 in family medical expenses had been counted, but did 
not reduce his family income below the annual income maximum 
of $11,773.  A timely substantive appeal was received that 
same month.


II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  Improved (non-service-connected) pension is a 
benefit payable by VA to veterans of a period of war because 
of disability.  Basic entitlement exists if, among other 
things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3) (1999).  
The maximum annual rate is periodically increased from year 
to year.  38 C.F.R. § 3.23(a).  The maximum annual rate of 
improved pension in the veteran's case was $11,773.  Payments 
of any kind from any source shall be counted as income during 
the 12- month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a).  Medical 
expenses in excess of 5 percent of the maximum annual pension 
rate may be excluded from an individual's income for the same 
12-month period to the extent they were unreimbursed.  38 
C.F.R. § 3.272(g)(1)(iii).

A review of the record shows that the veteran was paid 
improved pension benefits from November 1, 1998 through April 
1999 on the basis of Social Security income (and $417 of 
annual income for his son during November and December 1998), 
when in fact his spouse was also receiving approximately 
$30,000 in annual earned income, as verified by an employment 
wage statement and the spouse's 1999 W-2 form.  On the basis 
of this verification of the additional income that he had 
previously failed to report, the RO terminated his pension 
award which created an overpayment of $1,458.

The evidence shows that beginning in October 1998, when the 
veteran and his spouse started living together again, his 
income amounted to approximately 39,000 annually to include 
his Social Security benefits and his spouse's income.  The 
veteran's countable annual family income therefore clearly 
exceeded the maximum limit beginning in November 1998.  
Although he provided evidence of annual unreimbursed medical 
expenses of $5,311, these expenses fall far short of reducing 
the amount of countable annual income below the maximum 
limit.  The RO has properly terminated his pension benefits 
effective November 1, 1998, which is in accord with the 
provisions of 38 C.F.R. § 3.660, to account for the receipt 
of the previously unreported spousal income.  In short, for 
the period of November 1, 1998 through April 1999, the 
veteran was paid $1,458 in pension benefits when he was 
entitled to $0, thereby creating an overpayment of $1,458.  
The Board concludes that the overpayment of pension benefits 
was properly created.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its November 1999 decision determined 
that waiver of recovery of an overpayment of improved pension 
benefits was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of improved pension 
benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

The standard of "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor. Whether the actions of the debtor 
contributed to the creation of the debt.

2.  Balancing of faults. Weighing of the fault of the debtor 
against that of VA.

3.  Undue hardship. Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment. Whether failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment. Whether reliance on 
VA benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.

Based on a review of the entire record, the Board concludes 
that the veteran was solely at fault in the creation of the 
debt because he failed to report in a timely manner the 
entire amount of his income, specifically earned income by 
his spouse, for the period in question.  The record shows 
that the veteran was awarded improved pension benefits 
effective from September 1994.  Prior to the grant of 
benefits, the veteran was specifically informed by letter of 
May 1995 that the RO needed information as to his spouse's 
income before his claim could be processed.  In June 1995, 
the veteran informed the RO that spousal income information 
was not needed as he and his spouse were separated.  He was 
then informed by the RO in a July 1995 letter that his award 
of pension was granted and had been based on countable annual 
income and that he must immediately report any changes in 
amounts of income for him and his dependents.  He was 
reminded again in award letters in January and October 1998 
to promptly report income changes.  

Despite the repeated reminders of his duty to report, the 
veteran failed to inform the RO of the total amount of his 
income until May 1999.  A telephonic report of contact with 
the veteran, initiated by the RO in March 1999 after it had 
learned from the veteran in January 1999 that he was back 
together with his spouse, reveals that he had reported that 
his spouse had zero dollars of income.  It was not until 
after the RO had issued an amended award letter to the 
veteran in April 1999 indicating that his current pension 
award was based on zero dollars in earned income for his 
spouse, that the veteran submitted an EVR in early May 1999 
in which he reported the fact that his spouse was employed 
and receiving significant annual income.  The veteran has not 
provided any explanations for his failure to report the 
additional income for the period in question other than the 
statement that he cashed the pension checks in good faith.  
The record, however, overwhelmingly shows that the veteran 
was aware of the absolute necessity of reporting all family 
income to include spousal income.  Consequently, the Board 
finds that the veteran was at fault for the creation of the 
overpayment of $1,458 because he failed to report his family 
income in a timely manner after he had been advised of the 
reporting requirements to include specific notification in 
May 1995 of the necessity of reporting spousal earned income 
prior to the original award of improved pension benefits.

As to whether there was any fault on the part of VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the fact that the veteran's spouse was living with him again 
in January 1999, VA took prompt action to determine whether 
his spouse had income.  As a matter of fact, the record 
suggests that the veteran may have mislead the RO on this 
point as commemorated by the March 1999 telephonic report of 
contact with the veteran when it was noted by RO personnel 
that there was zero dollars in spousal income.  Thereafter, 
following receipt of notice in early May 1999 that the 
veteran's spouse had earned income, the RO immediately 
suspended benefits.  The RO then terminated the veteran's 
pension benefits in June 1999 following receipt of verified 
notice of spousal income.  It is clear that the veteran's 
actions, or lack of action, caused the overpayment without 
any fault on the part of VA to offset his fault.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The veteran's assets, income, and expenses were submitted in 
a financial status report in August 1999.  He reported a 
monthly net income of $801 from his Social Security and $1430 
in net earned income for his spouse for a total monthly net 
income of $2231.  The veteran reported total monthly expenses 
of $1794, including $350 for rent, $450 for food, $275 for 
utilities and heat, $65 for telephone, $12 for garbage, $38 
for television, $80 for car insurance, $430 for medicine and 
$94 for doctors.  Under the section entitled monthly 
installment contracts, the veteran listed $866 in total 
payments to include $342 for a car, $300 for medical bills, 
$100 for a credit card, $50 for another credit card, and $74 
for an unspecified miscellaneous monthly installment debt.  
He listed assets of $25 cash on hand and an automobile with a 
resale value of $2,500.  

Based on the income and expense information of record, it is 
concluded that the record does not demonstrate that recovery 
of the debt would render the veteran unable to provide for 
life's basis necessities.  The financial status report shows 
$437 a month surplus in income over expenses not including 
the monthly installment debts.  When the monthly installment 
contracts are included, expenses exceeded income by $429.  
Nevertheless, as the overpayment of pension benefits is a 
valid debt to the government, there is no reason that the 
veteran should not accord the government the same 
consideration that he accords his private creditors.  In view 
of the $437 surplus per month without considering installment 
contracts, it has not been shown that financial hardship 
would result upon recovery of the overpayment.  It is to be 
emphasized that this does not mean some sacrifice on the part 
of the veteran would not be required in repayment of the 
overpayment of pension benefits; however, absent a finding 
that the ability to provide for life's basic necessities 
would be endangered, it may not be held that financial 
hardship would result.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the veteran is no longer entitled to improved 
pension benefits due to excessive income.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect income 
information provided by the veteran, which he failed to 
rectify, and he, in turn, benefited.  To allow him to profit 
by retaining money erroneously paid as a result of his own 
fault under these circumstances clearly constitutes unjust 
enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The veteran is solely at 
fault in the creation of the debt because he failed to report 
the total amount of his income to the RO in a timely manner, 
as requested.  To allow him to retain $1,458 when he has not 
shown his entitlement to such benefits would constitute 
unjust enrichment for him.  Recovery of the debt would not 
result in financial hardship for him.  Also, he is not 
entitled to pension benefits, so recovery of the overpayment 
would not defeat the purpose for which the benefits are 
intended.  Lastly, he has not relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  In light of these factors, the Board finds that 
the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence favors the 
conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the benefit of the doubt to 
the veteran is not for application in this case.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $1,458 is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD that is the result of his 
military experiences.

The Board earmarked a number of areas for development in its 
October 1996 remand that were not accomplished.  The RO was 
to obtain the veteran's complete administrative records, 
ascertain under what circumstances the veteran would have 
been issued a passport in May 1968, and to confirm or deny 
the existence of a special forces team.  Moreover, an October 
1997 response from the National Personnel Records Center 
(NPRC) indicates that morning reports for the veteran would 
be part of his medical record which had already been sent to 
the RO.  This notation is non-responsive to the request for 
morning reports for the veteran's unit and for the special 
forces unit, if any, involved in this case.  

In the case of Stegall v. West, 11 Vet. App 268 (1998), the 
Court held that a remand was necessary, in part, because of 
the RO's failure to follow the directives contained in the 
Board's remand decision.  It was further held that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  All development 
requested in the October 1996 remand, therefore, must be 
undertaken.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim to include obtaining available 
medical records that are relevant to his claim.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  All available current 
PTSD treatment records should be obtained and associated with 
the claims folder.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for PTSD in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records of 
treatment that have not already been 
obtained.  

2.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF) to include orders of personnel 
actions.  Morning reports should be 
obtained for 256th Pers Svc Co USARPAC 
from May to June 1968; for HQ SP TRP 
USARSUPTHAI BKK USARPAC from June 1968 to 
January 1969; and for Bkk Area Det SP TRP 
USARSUPTHAI from January to May 1969.  If 
available, morning reports should be 
obtained for C Company of the 5th Special 
Forces, Search, Destroy and 
Reconnaissance Unit from May 1968 to May 
1969.  In addition, it should be 
ascertained under what circumstances the 
veteran would have been issued a passport 
while in the military service.

3.  The RO should then  review the file 
and prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 22150 
for verification of the veteran's 
putative stressors.  The Research Unit 
should provide unit histories for the 
256th Pers Svc Co USARPAC from May to 
June 1968; for HQ SP TRP USARSUPTHAI BKK 
USARPAC from June 1968 to January 1969; 
and for Bkk Area Det SP TRP USARSUPTHAI 
from January to May 1969.  If available, 
a unit history should be obtained for C 
Company of the 5th Special Forces, 
Search, Destroy and Reconnaissance Unit 
from May 1968 to May 1969. 

4.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.

5.  If it is determined that the veteran 
was exposed to a stressor in service, he 
should be afforded a current VA 
psychiatric examination.  It is 
imperative that the examiner reviews the 
claims folder prior to the examination, 
and that all indicated psychological 
testing is undertaken.  The psychiatrist 
should then render an opinion as to 
whether the veteran currently suffers 
from PTSD resulting from his military 
experiences in South East Asia.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event experienced 
in South East Asia pursuant to the 
diagnostic criteria set forth in 
Diagnostic And Statistical Manual Of 
Mental Disorders ( DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based, 
discuss the etiology of the veteran's 
PTSD, and provide all factors upon which 
the diagnosis was made.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate  supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



